Case 1:20-cv-22495-RNS Document 13 Entered on FLSD Docket 07/20/2020 Page 1 of 18



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

  SAMUEL HERNANDEZ, RICHARD        )                    Case No.: 20-cv-22495
  MONTOURE, and MARCY BROOKS on    )
                                   )
  behalf of themselves and all others similarly
                                   )
  situated,                        )                    CONSOLIDATED CLASS ACTION
                                   )                    COMPLAINT
            Plaintiffs,            )
  v.                               )
                                   )
                                   )
  EVENT ENTERTAINMENT GROUP, INC., )
                                   )                    DEMAND FOR JURY TRIAL
            Defendant.             )


         Plaintiffs Samuel Hernandez, Richard Montoure, and Marcy Brooks individually and on

  behalf of all others similarly situated, by and through counsel, bring this action against Defendant

  Event Entertainment Group, Inc. (“EEG”). Plaintiffs’ allegations herein are based upon personal

  knowledge and belief as to their own acts, upon the investigation of their counsel, and upon

  information and belief as to all other matters.

                                          INTRODUCTION

         1.      Plaintiffs bring this action on behalf of themselves and a class of similarly situated

  purchasers of tickets to the 2020 Ultra Music Festival (“Ultra”), an annual festival held in Miami,

  Florida.

         2.      This year, the Ultra Music Festival was scheduled to take place from March 20 to

  March 22, 2020 in Miami, Florida. Due to the spread of COVID-19, however, the City of Miami

  and EEG agreed to cancel the festival, while publicly framing the decision as one to “postpone”

  the 2020 festival until sometime in 2021.

         3.      After learning of the cancellation, Plaintiffs and other similarly situated purchasers

  contacted EEG for refunds. EEG has uniformly denied these requests and offered only to honor
Case 1:20-cv-22495-RNS Document 13 Entered on FLSD Docket 07/20/2020 Page 2 of 18



  tickets during either the 2021 or 2022 Ultra Music Festival, neither of which has been scheduled

  nor, given the current state of the pandemic in Florida, appears likely to occur.

          4.      Adding insult to injury, in an effort to coerce Plaintiffs and Class members to forfeit

  the cash value of the tickets they purchased for an event that will not take place, EEG also told

  customers they had only 30 days to choose which festival they would like to have their 2020 tickets

  transferred to or they would lose the right to do so. EEG repeatedly has extended the deadline,

  however, because Plaintiffs and other Class members are reluctant to agree to defer their tickets in

  lieu of receiving the refund to which they are entitled.

          5.      Accordingly, Plaintiffs bring this action for conversion and unjust enrichment in

  order to recover amounts paid for tickets to the 2020 Ultra Music Festival.

                                                PARTIES

                                      Plaintiff Samuel Hernandez

          6.      Plaintiff Samuel Hernandez is a resident of Miami, Florida.

          7.      On or about September 24, 2019, Plaintiff Hernandez purchased six tickets to Ultra

  for approximately $3,000.

          8.      On or about March 9, 2020, Plaintiff Hernandez received an email from EEG with

  the subject “Ultra Miami 2020 Rescheduled.” In the email, EEG informed Plaintiff that the 2020

  festival was cancelled, that he could “transfer” his tickets to either the 2021 or 2022 iteration of

  the festival by filling out and returning an attached form, and that the offer to defer his tickets to a

  subsequent year would remain open for only thirty (30) days.

          9.      When Plaintiff Hernandez learned that Ultra had been cancelled, he attempted to

  contact EEG to obtain a refund for his tickets.




                                                     2
Case 1:20-cv-22495-RNS Document 13 Entered on FLSD Docket 07/20/2020 Page 3 of 18



          10.     On or about March 10, 2020, Plaintiff Hernandez first attempted to locate a

  telephone number at which he could call EEG to obtain a refund, but was unable to locate one.

  Plaintiff Hernandez then emailed EEG to request a refund for four of his Ultra tickets

          11.     On or about March 13, 2020, EEG responded to Plaintiff Hernandez’s email. EEG

  ignored Plaintiff Hernandez’s refund request and directed him to “fill out the form found in the

  email [he] received earlier this week to confirm the package of benefits that are being offered.”

  EEG also reminded Plaintiff Hernandez that its deferral offer would only remain open until April

  8, 2020, and confirmed that it considered all festival tickets non-refundable.

          12.     On or about March 17, 2020, Plaintiff Hernandez sent an email to EEG indicating

  that that he “WILL NOT accept for the 4 tickets that should have never been passed due to incorrect

  billing address. I ask to find compromise in refunding my 4 and ill accept the 2 other.”

          13.     Because Plaintiff Hernandez did not want to lose the entire value of his Ultra tickets

  and because EEG did not provide him any other option, he claimed his benefits for two of his

  tickets on or about May 20, 2020.

          14.     As of the filing of this complaint, Plaintiff Hernandez has not received a refund for

  any of his Ultra tickets.

                                      Plaintiff Richard Montoure

          15.     Plaintiff Richard Montoure is a resident of Grayland, Washington.

          16.     On or about November 23, 2019, Plaintiff Montoure purchased two General

  Admission 3-day Tier 3 passes to the Ultra Music Festival, paying approximately $1,032.30

  inclusive of taxes and fees.

          17.     On or about March 9, 2020, Plaintiff Montoure received an email from EEG with

  the subject “Ultra Miami 2020 Rescheduled.” In the email, EEG informed Plaintiff that the 2020



                                                    3
Case 1:20-cv-22495-RNS Document 13 Entered on FLSD Docket 07/20/2020 Page 4 of 18



  festival was cancelled, that he could “transfer” his tickets to either the 2021 or 2022 iteration of

  the festival by filling out and returning an attached form, and that the offer to defer his tickets to a

  subsequent year would remain open for only thirty (30) days.

             18.   Plaintiff Montoure does not plan to attend the Ultra festival in 2021 or 2022, so he

  attempted to contact EEG in order to secure a full refund.

             19.   Plaintiff Montoure first attempted to locate a telephone number at which he could

  call EEG to obtain a refund, but was unable to locate one. Accordingly, on or about March 18,

  2020, Plaintiff Montoure sent an email to EEG requesting a refund for the purchase price of his

  tickets.

             20.   EEG did not respond to Plaintiff Montoure’s refund request.

             21.   On or about March 27, 2020, Plaintiff Montoure received an email from EEG

  informing him of the purported April 9, 2020 deadline to claim his “benefits” for future festivals.

             22.   Because Plaintiff Montoure did not want to lose the entire value of his Ultra tickets

  and because EEG did not provide him any other option, he “claimed [his] benefits” on or about

  April 7, 2020.

             23.   Despite claiming his benefits on April 7, 2020, on or about April 9, 2020,

  Plaintiff Montoure received an email from EEG indicating that the deadline to claim his benefits

  was extended from April 9, 2020 to May 7, 2020.

             24.   Despite claiming his benefits on April 7, 2020, on or about May 4, 2020,

  Plaintiff Montoure received an email from EEG indicating that the FINAL deadline to claim his

  benefits was extended from April 9, 2020 to May 7, 2020.




                                                     4
Case 1:20-cv-22495-RNS Document 13 Entered on FLSD Docket 07/20/2020 Page 5 of 18



          25.     Despite claiming his benefits on April 7, 2020, on or about May 12, 2020,

  Plaintiff Montoure received an email from EEG indicating that the deadline to claim his benefits

  was extended to July 1, 2020.

          26.     Plaintiff Montoure still has not received a refund for his Ultra tickets.

                                        Plaintiff Marcy Brooks

          27.     Plaintiff Marcy Brooks is a resident of Los Angeles, California.

          28.     On or about January 14, 2020, Plaintiff Brooks purchased one ticket to Ultra for

  approximately $525.60.

          29.     On or about March 9, 2020, Plaintiff Brooks received an email from EEG with the

  subject “Ultra Miami 2020 Rescheduled.” In the email, EEG informed Plaintiff Brooks that the

  2020 festival was cancelled, that she could “transfer” her ticket to either the 2021 or 2022 iteration

  of the festival by filling out and returning an attached form, and that the offer to defer her ticket to

  a subsequent year would remain open for only thirty (30) days.

          30.     Plaintiff Brooks does not plan to attend the Ultra festival in 2021 or 2022, so she

  attempted to contact EEG in order to secure a full refund.

          31.     On or about March 12, 2020, Plaintiff Brooks sent an email to EEG requesting a

  refund for the purchase price of her ticket.

          32.     On or about March 12, 2020, Plaintiff Brooks received an email response from EEG

  stating “We understand your frustration with the news of the Ultra Music Festival having to

  reschedule their festival …. Unfortunately … tickets are non-refundable.”

          33.     Plaintiff Brooks still has not received a refund for her Ultra ticket.

                                                 Defendant

          34.     EEG is a Florida corporation with its principal place of business in Miami, Florida.


                                                     5
Case 1:20-cv-22495-RNS Document 13 Entered on FLSD Docket 07/20/2020 Page 6 of 18



          35.     EEG schedules, oversees, organizes, and manages the annual Ultra Music Festival

  in Miami-Dade County.

                                     JURISDICTION AND VENUE

          36.     This Court has subject matter jurisdiction pursuant to the Class Action Fairness

  Act, 28 U.S.C. § 1332(d). The aggregated claims of the individual class members exceed the sum

  or value of $5,000,000, exclusive of interest and costs; there are more than 100 putative class

  members defined below; and there are numerous members of the proposed class who are citizens

  of a state different from EEG.

          37.     This Court has personal jurisdiction over EEG because it is formed under the laws

  of the State of Florida, its corporate headquarters are located in this District, and it conducts

  substantial business in the District, and because a substantial part of the acts and omissions

  complained of occurred in the District.

          38.     Venue as to EEG is proper in this judicial district under 28 U.S.C § 1391 because

  a substantial part of the events or omissions giving rise to the claim occurred in this District. EEG

  has its principal place of business in this District, it is authorized to conduct business in this

  District, has intentionally availed itself of the laws and markets within this District, does

  substantial business in this District, and is subject to personal jurisdiction in this District.

                                     FACTUAL ALLEGATIONS

                                     The 2020 Ultra Music Festival

          39.     The Ultra Music Festival is an annual outdoor festival that focuses heavily on the

  performance of electronic dance music, and is typically hosted in March, in Miami, Florida.




                                                      6
Case 1:20-cv-22495-RNS Document 13 Entered on FLSD Docket 07/20/2020 Page 7 of 18



            40.    This year, Ultra was scheduled to run from March 20, 2020 to March 22, 2020.

  Standard ticket prices ranged from $300 to $400 depending on when the tickets were purchased;

  VIP tickets sold for $1,500 (collectively, the “Tickets”).

            41.    On March 2, 2020, as the COVID-19 pandemic rapidly spread, EEG—in an effort

  to assuage Class members’ concerns and entice the public to continue to purchase tickets—posted

  messages to its social media accounts informing the public that the event would be occurring in

  “just a few weeks” and that EEG was preparing the festival grounds for the event. 1

            42.    EEG has disclosed in public court filings that “tens of thousands of tickets to the

  2020 event were sold.” (ECF No. 1-2, ¶8.) If one conservatively estimates that 30,000 people

  purchased Tickets to Ultra 2020—a fraction of the approximately 55,000 people who purchased

  tickets to the 2019 festival—and each purchased the least expensive ticket, Plaintiffs and the Class

  paid at least $9,000,000 for 2020 Ultra tickets.

            43.    As news of the pandemic spread, however, the City of Miami and EEG entered into

  negotiations in order to reach agreement on postponing the event. 2

            44.    Following days of extensive negotiations, on March 4, 2020, the City and EEG

  agreed that the 2020 festival would be “postponed” indefinitely. 3 In other words, EEG cancelled

  the 2020 festival just days after it assured Class members that Ultra 2020 would go forward.

            45.    On March 6, 2020, EEG announced that due to a purported “directive” from the

  City of Miami—rather than by mutual agreement of the parties, as was the case—the Ultra festival




  1
      https://twitter.com/ultra/status/1234624700271284232 (last visited May 7, 2020).
  2
   https://www.miamiherald.com/news/local/community/miami-dade/downtown-
  miami/article240878956.html (las visited May 7, 2020).
  3
      Id.

                                                     7
Case 1:20-cv-22495-RNS Document 13 Entered on FLSD Docket 07/20/2020 Page 8 of 18



  would be postponed until March 26 to March 28, 2021. 4 EEG posted the following message to its

  Twitter account:




          46.     On March 10, 2020, in response to mounting requests for refunds for the cancelled

  2020 festival, EEG issued a statement confirming it will not provide refunds for 2020 ticket

  purchases notwithstanding that by postponing the festival until 2021, it effectively cancelled the

  festival’s 2020 iteration. 5




  4
   https://www.miamiherald.com/news/local/community/miami-dade/downtown-
  miami/article240878956.html (last visited May 7, 2020).
  5
   https://www.miamiherald.com/news/local/community/miami-dade/downtown-
  miami/article241050006.html (last visited May 7, 2020).

                                                  8
Case 1:20-cv-22495-RNS Document 13 Entered on FLSD Docket 07/20/2020 Page 9 of 18



            47.   EEG’s statement also informed Plaintiffs and Class members that tickets instead

  would “be honored at either the 2021 or 2022 Ultra Miami event, at your option. You will have 30

  days to choose which Ultra Miami event you want to attend.” 6

            48.   EEG, however, cannot be certain that future festivals will occur.

            49.   Florida recently reported more than 15,000 COVID-19 cases in a single day, the

  largest single-day increase of COVID-19 cases in any state since the beginning of the pandemic. 7

            50.   Ultra Music Festival’s location, Miami, is the new epicenter of the COVID-19

  pandemic, 8 and with hospitals at 95% capacity, Miami’s mayor is considering another lockdown. 9

            51.   Florida’s high number of COVID-19 cases make an event of Ultra’s size unlikely

  to occur in the near future, even next year.

            52.   Indeed, upon information and belief, it has been alleged that EEG has failed to

  procure the necessary permits from the City of Miami to hold the festival at Bayfront Park in 2021,

  and has also not entered into contracts with all performers expected for the festival in 2021.

            53.   In other words, EEG cannot possibly know, let alone be confident, that Ultra will

  occur in 2021 or 2022, but has insisted on retaining millions of dollars Class members paid for a

  festival that may never occur.

            54.   EEG thus has, in effect, shifted the burden of the COVID-19 pandemic onto

  festivalgoers like Plaintiffs and the Class, individuals who in these desperate times may sorely

  need the money they paid to EEG for a festival that never occurred.


  6
      Id.
  7
    https://www.nbcmiami.com/news/local/miami-dade-mayor-gimenez-holds-press-conference-
  to-address-coronavirus-outbreak/2261451/ (last visited July 16, 2020).
  8
      Id.
  9
    https://wsvn.com/news/local/miami-dade/suarez-warns-about-possible-future-lockdown-as-
  florida-breaks-1-day-record-in-covid-19-deaths/ (last visited July 16, 2020).
                                                   9
Case 1:20-cv-22495-RNS Document 13 Entered on FLSD Docket 07/20/2020 Page 10 of 18



           55.     EEG has done so by hiding behind its illusory Ticketing Terms and Conditions,

   including an arbitration provision EEG undoubtedly will rely on in hopes of permanently

   insulating itself from classwide liability.

                                     Ticketing Terms and Conditions

           56.     EEG allows for consumers to purchase different tiers of tickets. An advertisement

   listing the different tiers of admission is included below.




           57.     In order to purchase Tickets, EEG requires purchasers to agree to its Ticketing

   Terms and Conditions (“TT&C”), a copy of which are attached hereto as Exhibit A. The TT&C

   include several provisions relevant to this action.

           58.     The TT&C contain a choice-of-law provision that states: “This Agreement shall be

   governed and construed in accordance with the laws of the state of Florida, notwithstanding any

                                                    10
Case 1:20-cv-22495-RNS Document 13 Entered on FLSD Docket 07/20/2020 Page 11 of 18



   contrary choice-of-law principles, and all claims relating to or arising out of this Agreement or

   breach thereof.”

          59.       The TT&C also state that “[a]ny proceeding to enforce [the] arbitration agreement

   must be brought in the state court or, if jurisdiction permits, in the U.S. District Court in the

   Southern District of Florida with venue lying in Miami-Dade County.”

          60.       The TT&C also include a provision that EEG “may, in its sole and absolute

   discretion elect to either issue a full or partial refund to Purchaser, not issue any refunds, or

   reschedule the Event.”

          61.       The provision also states: “[i]f Issuer elects to issue a refund, the Ticket purchaser

   of record shall be refunded an amount up to the face value of the Ticket(s) only. If Issuer elects to

   reschedule the Event for a future date, You shall not be entitled to a refund. Under no

   circumstances shall You be entitled to a refund of any shipping, handling or other processing and

   service fees.”

          62.       Through the refund provision, EEG purports to reserve to itself the right to retain

   any and all monies paid for tickets regardless of whether EEG elects to put on the festival,

   essentially (and impermissibly) rendering its obligations under the TT&C illusory and the

   agreement itself an unenforceable unilateral option contract.

          63.       EEG also purports to reserve to itself the right to “modify, add, remove,

   supplement, amend, update or revise any of [the] terms and conditions, without advanced

   notification to” the customer. EEG failed to provide any limitations on its right to modify the

   contract with consumers, thereby rendering the TT&C illusory and void in their entirety.




                                                     11
Case 1:20-cv-22495-RNS Document 13 Entered on FLSD Docket 07/20/2020 Page 12 of 18



                                       CLASS ALLEGATIONS

          64.     Plaintiffs bring this action individually and on behalf of a nationwide class pursuant

   to Federal Rules of Civil Procedure 23(a), 23(b)(2), and/or 23(b)(3), defined as follows:

          All persons who purchased tickets to the 2020 Ultra Music Festival.

          65.     In the alternative, Plaintiffs bring this class action on behalf of the following State

   Subclasses:

          The Florida Class

          All Florida residents who purchased tickets to the 2020 Ultra Music Festival.

          The Washington Class

          All Washington residents who purchased tickets to the 2020 Ultra Music Festival.

          The California Class

          All California residents who purchased tickets to the 2020 Ultra Music Festival.


          66.     Excluded from the Class(es) are: (a) Defendant; (b) Defendant’s affiliates, agents,

   employees, officers and directors; and (c) the judge assigned to this matter, the judge’s staff, and

   any member of the judge’s immediate family. Plaintiffs reserve the right to modify, change, or

   expand the various class definitions set forth above based on discovery and further investigation

          67.     Numerosity: Upon information and belief, the Class is so numerous that joinder of

   all members is impracticable. While the exact number and identity of individual members of the

   Class are unknown at this time, such information being in the sole possession of Defendant and

   obtainable by Plaintiffs only through the discovery process, Plaintiffs believe, and on that basis

   allege, that the Class consists of tens of thousands of people. The number of Class members can

   be determined based on Ultra’s records.




                                                    12
Case 1:20-cv-22495-RNS Document 13 Entered on FLSD Docket 07/20/2020 Page 13 of 18



          68.     Commonality: Common questions of law and fact exist as to all members of each

   Class. These questions predominate over questions affecting individual Class members. These

   common legal and factual questions include, but are not limited to

                  a. Whether EEG should be required to provide refunds for its 2020 festival;

                  b. Whether the contract between EEG and Plaintiffs and the Class contained an

                      impermissible unlimited ability to modify the agreement unilaterally;

                  c. Whether the contract between EEG and Plaintiffs and the Class was illusory

                      and void; and

                  d. Whether EEG was unjustly enriched by its conduct.

          69.     Typicality: Plaintiffs have the same interest in this matter as all Class members,

   and Plaintiffs’ claims arise out of the same set of facts and conduct as the claims of all Class

   members. Plaintiffs’ and Class members’ claims all arise out EEG’s uniform conduct and

   statements.

          70.     Adequacy: Plaintiffs have no interest that conflicts with the interests of the Class,

   and are committed to pursuing this action vigorously. Plaintiffs have retained counsel competent

   and experienced in complex consumer class action litigation. Accordingly, Plaintiffs and their

   counsel will fairly and adequately protect the interests of the Class.

          71.     Superiority: A class action is superior to all other available means of fair and

   efficient adjudication of the claims of Plaintiffs and members of the Class. The injury suffered by

   each individual Class member is relatively small compared to the burden and expense of individual

   prosecution of the complex and extensive litigation necessitated by EEG’s conduct. It would be

   virtually impossible for members of the Class individually to effectively redress the wrongs done

   to them. Even if the members of the Class could afford such individual litigation, the court system



                                                    13
Case 1:20-cv-22495-RNS Document 13 Entered on FLSD Docket 07/20/2020 Page 14 of 18



   could not. Individualized litigation increases the delay and expense to all parties, and to the court

   system, presented by the complex legal and factual issues of this case. Individualized rulings and

   judgments could result in inconsistent relief for similarly-situated individuals. By contrast, the

   class action device presents far fewer management difficulties, and provides the benefits of single

   adjudication, economy of scale, and comprehensive supervision by a single court.

                                        VIOLATIONS ALLEGED

                                           COUNT I
                                        CONVERSION
          (On Behalf of the Nationwide Class or, in the alternative, the State Subclasses)

           72.     Plaintiffs incorporate by reference each of the allegations contained in paragraphs

   1 through 71 of this Complaint.

           73.     Plaintiffs and the Class are entitled to a refund of monies paid in exchange for 2020

   Ultra tickets because the festival was cancelled.

           74.     Plaintiffs and the Class have demanded that EEG return their property.

           75.     EEG has refused to issue refunds to Plaintiffs and the Class, and thus has,

   unlawfully and without authorization, assumed and exercised dominion and control over that

   property to the exclusion of, or inconsistent with, the rights of Plaintiffs and the Class.

           76.     EEG’s conversion has damaged Plaintiffs and the Class in the amount that they paid

   for 2020 festival tickets.

           77.     Plaintiffs and the Class are entitled to recover the amount each paid to EEG for

   their tickets, as well as attorneys’ fees, costs and interest.




                                                      14
Case 1:20-cv-22495-RNS Document 13 Entered on FLSD Docket 07/20/2020 Page 15 of 18



                                          COUNT II
                                   UNJUST ENRICHMENT
          (On Behalf of the Nationwide Class or, in the alternative, the State Subclasses)

          78.       Plaintiffs incorporate by reference each of the allegations contained in paragraphs

   1 through 71 of this Complaint.

          79.       Plaintiffs and the Class conferred a direct benefit on EEG by purchasing Tickets.

          80.       EEG knowingly and willingly accepted and enjoyed the benefits conferred on it by

   Plaintiffs and the Class.

          81.       EEG voluntarily accepted and retained these benefits, with full knowledge and

   awareness that, as a result of EEG’s conduct, Plaintiffs and the Class would not, and did not,

   receive the benefit of their bargain that had been represented by EEG and that reasonable

   consumers would expect.

          82.       EEG’s retention of these benefits is unjust and inequitable.

          83.       As a direct and proximate result of EEG’s unjust enrichment, Plaintiffs and the

   Class are entitled to recover the amount each paid to EEG for their Tickets, attorneys’ fees, costs

   and interest.

                                         PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs, on behalf of themselves and the Class, respectfully request that

   this Court:

                 A. Determine that the claims alleged herein may be maintained as a class action under

                    Rule 23 of the Federal Rules of Civil Procedure, and issue an order certifying the

                    Class as defined above;

                 B. Appoint Plaintiffs as the representative of the Class and their counsel as Class

                    Counsel;



                                                     15
Case 1:20-cv-22495-RNS Document 13 Entered on FLSD Docket 07/20/2020 Page 16 of 18



               C. Award actual damages and equitable monetary relief to Plaintiffs and the Class

                   and/or order EEG to return to Plaintiffs and the Class the amount each paid to EEG;

               D. Award pre-judgment and post-judgment interest on such monetary relief;

               E. Grant appropriate injunctive and/or declaratory relief, including, without limitation,

                   an order that requires EEG to issue refunds to any member of the class who requests

                   a refund;

               F. Award reasonable attorneys’ fees and costs; and

               G. Grant such further relief that this Court deems appropriate.

                                            JURY DEMAND

           Plaintiffs, on behalf of themselves and the putative Class, demand a trial by jury on all

   issues so triable.




                                                    16
Case 1:20-cv-22495-RNS Document 13 Entered on FLSD Docket 07/20/2020 Page 17 of 18



   Dated: July 20, 2020         Respectfully submitted,
                                /s/Adam M. Schachter
                                ADAM M. SCHACHTER
                                Florida Bar No. 647101
                                aschachter@gsgpa.com
                                ANDREW J. FULLER
                                Florida Bar No. 1021164
                                afuller@gsgpa.com
                                GELBER SCHACHTER & GREENBERG, P.A.
                                1221 Brickell Avenue, Suite 2010
                                Miami, Florida 33131
                                Telephone: (305) 728-0950

                                Bryan L. Clobes (pro hac vice)
                                CAFFERTY CLOBES MERIWETHER
                                & SPRENGEL LLP
                                205 N. Monroe St.
                                Media, PA 19063
                                Telephone: (215) 864-2800
                                Facsimile: (215) 964-2808
                                Email: bclobes@caffertyclobes.com

                                Daniel O. Herrera (pro hac vice)
                                CAFFERTY CLOBES MERIWETHER
                                & SPRENGEL LLP
                                150 S. Wacker Dr., Suite 3000
                                Chicago, Illinois 60606
                                Telephone: (312)782-4880
                                Facsimile: (312)782-7785
                                Email: dherrera@caffertyclobes.com

                                Joseph G. Sauder (pro hac vice)
                                SAUDER SCHELKOPF LLC
                                1109 Lancaster Ave.
                                Berwyn, PA 19312
                                Telephone: (888) 711-9975
                                Facsimile: (610) 421-1326
                                Email: jgs@sstriallawyers.com




                                         17
Case 1:20-cv-22495-RNS Document 13 Entered on FLSD Docket 07/20/2020 Page 18 of 18



                                Marcus W. Corwin
                                Florida Bar No. 0764647
                                CORWIN LAW
                                MARCUS W. CORWIN, P.A.
                                6001 Broken Sound Parkway NW, Suite 404
                                Boca Raton, FL 33487
                                Telephone: (561) 482-3636
                                Facsimile: (561) 482-5414
                                Email: mcorwin@corwinlawfirm.com

                                Counsel for Plaintiffs and the Class




                                          18
